Citation Nr: 9924269	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  96-14 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability, to include coronary artery disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey


INTRODUCTION

The veteran served on active duty from June 1944 to May 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1996 RO rating decision that denied 
the veteran's claim of service connection for coronary artery 
disease, including as a result of exposure to mustard gas.

In a decision of September 1998, the RO denied the veteran's 
claims for service connection for bronchitis and obstructive 
airway disease.  In July 199, after the veteran's records 
were transferred from the RO the the Board, the veteran's 
representative filed a statement expressing disagreement with 
the RO's decision of September 1998.  As the RO has not yet 
had an opportunity to respond to the notice of disagreement 
of July 1999, the claims for service connection for 
bronchitis and obstructive airway disease have not been 
developed for appeal to the Board.  The RO is invited to 
respond appropriately to the notice of disagreement of July 
1999. 


FINDING OF FACT

The veteran has not submitted competent evidence of a 
plausible claim of service connection for a cardiovascular 
disability.


CONCLUSION OF LAW

The veteran's claim of service connection for a 
cardiovascular disability, including as a result of exposure 
to mustard gas exposure, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that he performed 
temporary duty in chemical warfare research at the Naval 
Research Laboratory in Bainbridge, Maryland, and had 
"Volunteered for gas warfare research tests and completed 
special gas warfare (defensive) training (seventeen hours)" 
on September 15, 1944.
These records are negative for heart complaints or treatment, 
and show that the veteran had a normal cardiovascular system 
at his discharge examination in May 1946.  They also show 
that he had a negative chest X-ray study at his discharge 
examination. 

According to a February 1975 private office medical note, the 
veteran had been informed one month earlier that he had a 
heart murmur for which he was being evaluated.  Findings were 
suggestive of aortic stenosis and hospitalization was 
recommended.

A private hospital record in April 1975 shows that the 
veteran had been admitted for three days with a chief 
complaint of fatigue of one year's duration.  It also notes 
that he had been found to have a heart murmur on routine 
examination, and had symptoms of nondescript chest pain and 
dyspnea for one year.  The record contains the physician's 
statement that the veteran had marked hyperlipidemia and was 
headed for progressive coronary artery disease.  The 
physician also stated that the veteran had aortic stenosis 
which would progress.

Results of a treadmill exercise stress test conducted in 
February 1975 was positive for coronary insufficiency.

Private office notes from 1975 to 1978 reflect the veteran's 
complaints of feeling tired, experiencing shortness of breath 
on exertion and having chest pain.

In November 1978 the veteran filed a claim for nonservice-
connected pension due to a heart murmur which he said had its 
onset in 1974.

In August 1993, the veteran filed a claim of service 
connection for heart and vascular problems due to exposure to 
mustard gas and Lewisite experiments which he said had been 
conducted on him at the Naval Research Laboratory in 
Washington, D.C. 

Also in August 1993 the veteran stated that he had begun 
treatment for heart and related circulatory problems in 1976 
after many years of experiencing shortness of breath.  He 
said that in the 1980s he underwent two bypass surgeries, an 
aortic valve replacement, and an endarterectomy on the right 
and left side.  He further said that a third bypass surgery 
had been performed in 1993.

The veteran's medical history as noted on a November 1993 VA 
examination report includes angina dating back to 1982, 
episodes of unstable angina and multiple past infarcts.  The 
examination report contains a diagnosis of coronary artery 
disease with multiple past infarct and episodes of unstable 
angina, requiring repeated coronary artery bypass grafting 
and current mild stable exertional angina.  It also contains 
a diagnosis of cerebrovascular arterial disease producing 
"TIA" episodes and requiring bilateral caroid 
endarterectomy.  

An electrocardiogram performed by VA in November 1993 
reflects abnormal results.

On file is a Report of Contact showing that a call had been 
placed by the RO to the VA Central Office in March 1994 
confirming that the veteran's name was on the list of Naval 
Research Laboratory Chemical Warfare Volunteers and that he 
had been a participant in mustard gas testing.

In September 1996 the veteran and his representative attended 
a hearing at the RO.  According to the hearing transcript, 
there was some confusion as to what the issue on appeal was.  
The veteran's representative stated that the veteran did not 
wish to testify as to the issue of service connection for 
coronary artery disease as a result of exposure to mustard 
gas.

II.  Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
Certain chronic disabilities, including cardiovascular-renal 
disease, are presumed to have been incurred in service if 
manifest to a compensable degree within one year from the 
date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive service 
connection may also be established for certain conditions if 
the veteran had full-body exposure to nitrogen or sulfur 
mustard, and subsequently develops the conditions.  38 C.F.R. 
§ 3.316.  Such conditions include chronic conjunctivitis, 
keratitis, corneal opacities, scar formation, and certain 
types of cancer.  § 3.316(a)(1).  Full body exposure to 
nitrogen or sulfur mustard or Lewisite warrants presumptive 
service connection for the subsequent development of a 
chronic form of laryngitis, bronchitis, emphysema, asthma or 
chronic obstructive pulmonary disease.  § 3.316(a)(2).

As an initial matter, it must be determined whether the 
veteran has met his initial burden of submitting evidence 
that his claim is well grounded, or plausible.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  If 
his claim is not well grounded, there is no further duty to 
assist him in developing the evidence pertinent to his claim, 
and the claim must be denied.  Id.  

A well grounded claim generally requires competent evidence 
of a current disability (a medical diagnosis), of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence), and of a nexus between the in-service 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).  The 
requirements for a well grounded claim based on exposure to 
toxic gases is relaxed in that the appellant need not provide 
medical evidence of a nexus between the current disability 
and inservice exposure.  Pearlman v. West, 11 Vet. App. 443 
(1998).  Rather, the appellant need only submit evidence, 
including allegations, of inservice exposure to a toxic gas 
in addition to medical evidence establishing a diagnosis of 
conditions specified in the regulation pertaining to exposure 
to toxic gases.  38 C.F.R. § 3.316; Pearlman, Id.

In the instant case, service records show that the veteran 
volunteered for gas warfare research tests in September 1944 
at the Naval Research Laboratory.  Furthermore, a November 
1996 Report of Contact reflects confirmation from the VA 
Central Office that the veteran's name was on the list of 
chemical warfare volunteers and that he did participate in 
mustard gas testing.  See VBA Circular 21-95-4 (Appendix A).

Despite credible evidence of exposure to mustard gas in 
service, the veteran's established diagnosis of coronary 
artery disease is not a disability that is included in the 
list of presumptive disabilities under 38 C.F.R. § 3.316.  
Accordingly, the statutory provisions of § 3.316 for which 
service connection is mandated in cases involving mustard gas 
exposure do not apply.

Although the record does not establish a basis for 
application of the presumptions pertaining to participants in 
mustard gas experiments, the veteran's claim for service 
connection for a cardiovascular disability must also be 
considered under the basic laws and regulations governing 
claims of service connection.  Service connection for a 
cardiovascular disability such as coronary artery disease 
could be established if it was shown to have been directly 
incurred in service, or if it became manifest within one year 
of service.  38 C.F.R. §§ 3.303, 3.307, 3.309.  However, 
there is no evidence that the veteran had cardiovascular 
problems in service.  His separation examination record shows 
that he had a normal cardiovascular system, and a chest X-ray 
study taken at that time was normal. 

The first medical evidence that the veteran had heart 
problems dates back to 1974, over two decades after service.  
In this regard, a private office medical note in February 
1975 shows that the veteran was being evaluated for a heart 
murmur that was found one month earlier.  Similarly, an April 
1975 hospital record contains a history of nondescript chest 
pain and dyspnea of one year's duration.  The physician gave 
a diagnosis of marked hyperlipidemia and noted that the 
veteran was headed for progressive coronary artery disease.  
He also noted that the veteran had aortic stenosis which 
would also progress.  

Given that a cardiovascular disability was not shown during 
service or for decades later, competent medical evidence 
would be required to show causality between events of 
service, including the veteran's exposure to mustard gas, and 
coronary artery disease; otherwise the claim is not well 
grounded.  Grivois v. Brown, 6 Vet. App. 135 (1994); Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Since the record is devoid 
of any evidence linking the veteran's cardiovascular 
disability to service, including to the veteran's exposure to 
mustard gas, his claim for such a disability must be denied 
as not well grounded.  Id.


ORDER

The veteran's claim of service connection for a 
cardiovascular disability, to include coronary artery 
disease, is denied as not well grounded.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals







